In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00167-CR



     TEODORO MIGUEL HERNANDEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 428th District Court
                 Hays County, Texas
             Trial Court No. CR-14-0339




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

       Teodoro Miguel Hernandez was convicted in Hays County of aggravated assault with a

deadly weapon and sexual assault. Hernandez was sentenced to serve seven years’ confinement

for his conviction of aggravated assault with a deadly weapon and was sentenced to ten years’

confinement for his conviction of sexual assault. The ten-year sentence for sexual assault was

suspended, and Hernandez was placed on community supervision for a period of ten years.

Sentence was imposed for both convictions June 18, 2015. In an opinion issued August 5, 2016,

we reversed the judgment convicting Hernandez of and sentencing him for the crime of aggravated

assault with a deadly weapon and, in lieu of that judgment, rendered a judgment convicting

Hernandez of the lesser-included offense of assault. We remanded this case to the trial court for a

new punishment hearing for the offense of assault, a class A misdemeanor, see TEX. PENAL CODE

ANN. § 22.01 (West Supp. 2016), punishable by confinement in jail for a term not to exceed one

year, TEX. PENAL CODE ANN. § 12.21 (West 2011). We affirmed the trial court’s judgment of

conviction as to the offense of sexual assault.

       On August 22, 2016, Hernandez filed a motion pursuant to Article 44.04(h) of the Texas

Code of Criminal Procedure asking this Court to set bail pending final determination of his appeal.

See TEX. CODE CRIM. PROC. ANN. art. 44.04(h) (West Supp. 2016). Because the appellant’s motion

was filed before the filing of a petition for discretionary review, this Court has jurisdiction to set

the amount of bail. Hernandez asked this Court to set bail in the amount of $2,000.00. The State

filed a reply to Hernandez’ motion for bail, at the Court’s request, asking the Court to assess a cash

surety bond in the amount of $20,000.00.


                                                  2
       It appears to this Court that the motion should be granted. Accordingly, based on our

consideration of the nature of the crime, the sentence imposed, and all other relevant factors, bail

is hereby set in the amount of $10,000.00, and it is hereby ORDERED that the trial court order the

appellant released from the confinement assessed in this cause on the posting of said bail by

sureties approved by the trial court. See TEX. CODE CRIM. PROC. ANN. art. 44.04(h). The trial

court is authorized to impose reasonable conditions of bail pending the final determination of

Hernandez’ appeal.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: August 25, 2016




                                                 3